SUMMARY ORDER
Plaintiff Rene Handwerker, acting pro se, appeals the District Court’s grant of defendants’ motion, pursuant to Federal Rule of Civil Procedure 37, to dismiss with prejudice plaintiffs complaint for failure to comply with the District Court’s discovery orders. See Handwerker v. AT & T Corp., No. 00 Civ. 4030 (S.D.N.Y. Sept.30, 2002). Plaintiff also appeals the District Court’s denial of her motion for reargument or reconsideration. See Handwerker v. AT & T Corp., No. 00 Civ. 4030 (S.D.N.Y. Nov.6, 2002).
Having reviewed the record and considered the arguments of the parties, we conclude, for substantially the reasons stated in the thorough opinions of the District Court, that plaintiffs appeal is without merit. Accordingly, the judgment of the District Court is hereby AFFIRMED.